163 U.S. 75 (1896)
CORNELL
v.
GREEN.
No. 160.
Supreme Court of United States.
Argued March 18, 19, 1896.
Decided May 18, 1896.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*78 Mr. Lyman Trumbull, Mr. F.B. Dyche and Mr. Robert Rae for appellant. Mr. Richard S. Thompson was on their brief.
Mr. Charles W. Ogden for appellee.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
No question of the jurisdiction of the Circuit Court has been certified to this court; and the appellate jurisdiction of this court is sought to be maintained upon the single ground that the case "involves the construction or application of the Constitution of the United States," within the meaning of the Judiciary Act of March 3, 1891, c. 517, § 5. 26 Stat. 828.
But, in order to bring a case within this clause of the act, the Circuit Court must have construed the Constitution, or applied it to the case, or must, at least, have been requested and have declined or omitted to construe or apply it. No construction or application of the Constitution can be said to have been involved in the judgment below, when no construction or application thereof was either expressed or asked for.
The case at bar, as shown by the record, was simply this: Gage made two mortgages of land, conveyed the equity of *79 redemption to Tucker, and died, leaving a widow and minor children, and a will appointing his widow, Tucker and a third person his executors, and devising all his real estate to them. The mortgages were foreclosed, pursuant to a decree pro confesso, upon a bill in equity, which stated the above facts, and in which Tucker was named as a defendant, as executor of Gage, and as guardian of his minor children, but not in his individual capacity, and was described in the same way in the subpoena. Cornell, claiming title by deed from Tucker's heirs, brought the present bill to redeem the land from the mortgages, and to set aside the proceedings for foreclosure; and therein alleged that Tucker owned the land at the time of all those proceedings, and until his death, and was not made a party to those proceedings, nor subject to the orders of the court therein, and that the decree of foreclosure was of no binding force or effect upon Tucker, or upon his heirs, or upon Cornell as their grantee.
The Circuit Court, upon general demurrer, dismissed this bill for want of equity, holding that in the former suit Tucker was sufficiently made a party to bind him by the decree in his individual, as well as in his representative capacity. 43 Fed. Rep. 105.
The Constitution of the United States is not mentioned in the bill of Cornell, or in the demurrer of the defendant, or in the decree or the opinion of the court. The case appears to have been treated throughout as depending upon a question of chancery practice, not of constitutional right. The first indication of anything like an intention on the part of the plaintiff to invoke the protection of the Constitution of the United States is in the suggestion, in the assignment of errors, "that said finding deprived said complainant of his property without due process of law."
The case is governed in every respect by recent decisions construing the same clause of the act of Congress.
In a case decided at this term, it was said by the Chief Justice, in delivering judgment: "A case may be said to involve the construction or application of the Constitution of the United States, when a title, right, privilege or immunity is *80 claimed under that instrument; but a definite issue in respect of the possession of the right must be distinctly deducible from the record, before the judgment of the court below can be revised on the ground of error in the disposal of such a claim by its decision. And it is only when the constitutionality of a law of the United States is drawn in question, not incidentally, but necessarily and directly, that our jurisdiction can be invoked for that reason. An assignment of errors cannot be availed of to import questions into a cause which the record does not show were raised in the court below and rulings asked thereon, so as to give jurisdiction to this court under the fifth section of the act of March 3, 1891." Ansbro v. United States, 159 U.S. 695, 697, 698.
In support of that judgment, several cases were cited, two of them very like the case at bar. Carey v. Houston & Texas Railway, 150 U.S. 170, 181; In re Lennon, 150 U.S. 393, 401.
Appeal dismissed for want of jurisdiction.
MR. JUSTICE BROWN dissenting.
Had Tucker not been made a party to the bill at all, and the court had attempted to dispose of his rights to the land in question, upon the sale under the foreclosure proceedings, there could be no doubt that it would be treated as an attempt to deprive him of his property without due process of law, and that such sale would have been invalid as against him, his heirs or vendees, under the Fourteenth Amendment.
This is in substance exactly what is claimed in this case. The bill averred broadly that he was not made a party at all, but the court, putting its own construction upon the foreclosure proceedings, which were made an exhibit to the original bill, decided that he was. Whether he was bound individually by the proceedings against him in his representative capacity  in other words, whether he individually was a party defendant to the bill  is beside the question. It is sufficient that he is averred not to have been, that a construction of the Constitution was necessarily involved, and that *81 the position of the plaintiff in that connection is not a frivolous one, or wholly destitute of foundation. Chicago Life Ins. Co. v. Needles, 113 U.S. 574.
That it requires us to put a construction upon the pleadings in the foreclosure suit does not militate against this position, as we have repeatedly held in analogous cases, where a contract is claimed to have been impaired by state legislation, that we would put our own construction upon such contract, and then inquire whether it had been impaired. Jefferson Bank v. Skelly, 1 Black, 436, 443; New Orleans Water Co. v. Louisiana Sugar Co., 125 U.S. 18, 38; Wilmington & Weldon Railroad v. Alsbrook, 146 U.S. 279, 293; Mobile & Ohio Railroad v. Tennessee, 153 U.S. 486, 492.
It seems to me this case should have been determined upon its merits, and I therefor dissent from the opinion of the court.